Citation Nr: 1828491	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an earlier effective date than March 12, 2009 for service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.  

2.  Entitlement to an earlier effective date than October 16, 2009 for service connection for headaches.  

3.  Entitlement to an earlier effective date than October 16, 2009 for service connection for traumatic brain injury (TBI).  

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD.   

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and PTSD. 

6.  Entitlement to an increased rating higher than 50 percent for PTSD with anxiety and depression. 

7.  Entitlement to an increased rating higher than 10 percent for TBI.  

8.  Entitlement to a compensable rating for headaches. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).   
 

REPRESENTATION

Veteran represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010, May 2011, and October 2012 rating decisions.
 
The Board remanded this case in March 2015 and June 2017 for additional development.   
 
In a February 2018 rating decision, the RO granted an earlier effective date of October 16, 2009 for TBI and headaches.  Because this does not represent a total grant of the benefits sought on appeal, these claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


The issue of whether there was clear and unmistakable error (CUE) in a May 1999 rating decision to the extent that it denied reopening a claim for entitlement to service connection for an acquired psychiatric disability has been raised in an April 2018 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to service connection for hypertension and erectile dysfunction, entitlement to an increased rating for PTSD, entitlement to an earlier effective date for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  No formal or informal claim for service connection for TBI was received prior to October 16, 2009.

2.  No formal or informal claim for service connection for headaches was received prior to October 16, 2009.

3.  Throughout the period on appeal, the Veteran's headaches have not been manifested by characteristic prostrating attacks; however, his headaches have been persistent and have required medication.

4.  The Veteran's TBI has been characterized by no more than level 1 impairment in any of the facets of traumatic brain injury.


CONCLUSIONS OF LAW

1.  An effective date prior to October 16, 2009 is not warranted for the grant of service connection for headaches.  38 U.S.C. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400.

2.  An effective date prior to October 16, 2009 is not warranted for the grant of service connection for TBI.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400.

3.  The criteria for a 10 percent rating for headaches have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100. 

4.  The criteria for a disability rating higher than 10 percent for a TBI have not been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, DC 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates for Service connection for TBI and headaches  

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400 (b)(2).

The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 510(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Factual Background and Analysis

The Veteran initially filed informal claims for service connection for TBI and headaches on October 16, 2009.  On November 23, 2009, he filed formal claims.  In October 2012, the RO granted service connection for TBI and headaches, effective November 23, 2009.  In February 2018, the RO granted an earlier effective date of October 16, 2009 based on the date of the Veteran's informal claim.  

At the outset, the Board notes that the effective date assigned for TBI and headaches is October 16, 2009, which is the date the informal claim was received by VA.  During his February 2016 VA examination, the Veteran reported that he had experienced headaches since service, which indicates that the claim was received was later than the date entitlement arose.  See McGrath, 14 Vet. App. at 35 (holding that entitlement to service connection arises when the disability in question manifests itself under all facts found). 

For an earlier effective date for either award, the Veteran would have to show, as a threshold matter, that there was an earlier claim for service connection for headaches and TBI.   Medical records do show the Veteran reported a head injury in 2005.  However, the Board notes that the date of a VA treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  Thus, the October 16, 2009 claim is the first and only claim seeking such benefits and, as it was not received within a year of military discharge, October 16, 2009 is the earliest available effective date for the benefits in question.  Accordingly, there is simply no basis for granting an effective date prior to October 16, 2009 for the awards of service connection for TBI and headaches.

II.  Increased Ratings-General Principles  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1110; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Headaches

Legal Criteria 

The Veteran is requesting a compensable rating for his service-connected headaches.  His headaches are currently rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.124a, DC 8100, which concerns migraine.  38 C.F.R. § 4.20.  Under DC 8100, a 10 percent rating is assigned for headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Factual Background

During his March 2010 VA examination, the Veteran reported daily throbbing headaches with possible associated light sensitivity.  He denied associated nausea, vomiting, and dizziness.  

During his June 2012 VA examination, the Veteran reported headaches lasting less than a day and associated with constant and throbbing pain, vomiting, and light and sound sensitivity.  The examiner diagnosed tension headaches and concluded that the Veteran does not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  

During his February 2016 VA examination, the Veteran reported headaches three to four times a week with an uncertain duration, which he was treating with Tylenol and rest.  He reported associated dizziness and mood changes.  The examiner reviewed the Veteran's reported symptoms and treatment history and opined that the Veteran's headaches were not associated with characteristic prostrating attacks and did not affect his ability to work.  


Analysis 

The Board concedes that the Veteran has not demonstrated characteristic prostrating attacks averaging once in two months over the last several months.  That said, his headaches have been persistent and have required medication.  In view of this, the Board finds that the headaches have demonstrated symptomatology that is commensurate to the criteria for a 10 percent evaluation for migraine, but not more.  Accordingly, a 10 percent evaluation, but not higher, for headaches is granted.  38 C.F.R. § 4.31.  To this extent, the appeal is granted.

TBI

Legal Criteria

The Veteran is requesting a higher rating for his service-connected TBI, currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8045.

Under DC 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1) to DC 8045 provides: there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Factual Background

The March 2010 VA TBI examiner stated that the Veteran's memory loss and impaired judgment and social interaction are related to his psychiatric illness rather than his TBI.  His orientation, motor activity, visual spatial orientation, communication, and consciousness were normal. 

The June 2012 VA TBI examiner noted mild memory loss, mildly impaired judgment, and occasionally inappropriate social interaction.  The Veteran's orientation, visual spatial orientation, motor activity, communication, and consciousness were normal.  He reported anger management problems and forgetfulness as subjective symptoms.   

In January 2013 written statement, the Veteran reported he is often disoriented to person, time, place, or situation.  He stated that his social interaction is frequently inappropriate.  He noted that he is no longer able to read maps and cannot use GPS.  

During his February 2016 VA TBI examination, the Veteran reported worsening memory and increased headaches.  His examination showed impaired memory, impaired spatial, headaches, anxiety, and irritability.  The examiner opined that the Veteran's impaired memory is not a TBI residual because it does not follow the typical pattern of TBI-linked memory impairment and is more likely associated with his mental health condition.   

The RO assigned a 10 percent disability rating because the Veteran's highest score for any TBI facet was one.  

Analysis

To receive a higher rating, the evidence must show a level of impairment of two or higher for a TBI facet (memory, judgment, social interaction, orientation, motor activity, visual/spatial orientation, subjective symptoms, communication, or consciousness).  A review of the VA examinations, as summarized above, does not indicate that the VA TBI examiners have assigned this level of severity to any symptom related to the Veteran's TBI.  

The Board notes the Veteran's January 2013 statement detailed above regarding the severity of possible TBI symptoms including impaired orientation, social interaction, and visual spatial/cognitive ability.   However, his VA treatment records or lay statements reflect that the Veteran is oriented to self, place, and situation.  For example, he was found to be fully oriented during February 2016 VA neuropsychological testing and during his November 2017 VA psychiatric examination.  The records do reflect the Veteran's report of memory loss and impaired social interactions, but the examiners associated these symptoms with his service-connected psychiatric disability.  Moreover, the February 2016 VA examiner described the memory loss and impaired social interaction as mild and corresponding with a severity level of one for the pertinent TBI facets.  The examiner also confirmed the Veteran's report of impaired spatial orientation as reflected in his difficulty reading maps and using GPS; however, the examiner classified this deficit as mild.  Overall, the Board finds that the examiner elicited and noted the Veteran's reported symptoms and provided a detailed and thorough analysis of the Veteran's clinical and disability picture as to his TBI.  

Because the Board finds that the association of certain symptoms with TBI and the determination of the severity of these symptoms according to VA's TBI rating criteria are complicated medical questions, the Board assigns significant probative weight to the VA examiner's opinion assessing the severity of the Veteran's TBI and outlining which symptoms are TBI residuals.  However, the Veteran is certainly competent to report his symptoms, and the Board finds that the examiner carefully reviewed and accounted for these symptoms in assessing the severity of the Veteran's TBI.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Based on the examiner's report, however, the Veteran's symptoms do not allow a value higher than one to be assigned for any of the TBI facets.  Accordingly, the weight of the evidence is against a finding that the Veteran is entitled to a rating higher than 10 percent for his service-connected TBI.   


ORDER

Entitlement to an effective date earlier than October 16, 2009 for the award of service connection for TBI is denied.

Entitlement to an effective date earlier than October 16, 2009 for the award of service connection for headaches is denied.

Entitlement to a 10 percent rating for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating higher than 10 percent for TBI is denied. 


REMAND

As noted above, the issue of whether there was CUE in a May 1999 rating decision to the extent that it denied reopening a claim for entitlement to service connection for an acquired psychiatric disability has been referred for AOJ consideration.

Because the adjudication of this referred issue may impact the claim of entitlement to an earlier effective date for an acquired psychiatric disability, the issues are inextricably intertwined.  Therefore, the earlier effective date claim is remanded for adjudication of the inextricably intertwined CUE claim.  Entitlement to an initial increased rating for PTSD is also remanded as intertwined with these two issues.  Moreover, the service connection claims for hypertension and erectile dysfunction are remanded because the prior opinions are inadequate.  

Eligibility for TDIU finds support by evidence showing that the Veteran has not worked since 2008, that he has persistent serious psychiatric symptoms which limit his occupational functioning, and that he is considered disabled by the Social Security Administration due to his psychiatric illness.  The Board thus finds that this case should be referred to the Director, Compensation and Pension, for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to develop and adjudicate the issue of whether there was CUE in a May 1999 rating decision to the extent that it denied reopening a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Then, submit the Veteran's claims file to an appropriate examiner for new medical opinions relating to the Veteran's service connection claims for established hypertension and erectile dysfunction disabilities.  A different examiner from the August 2017 examiner is specifically requested.  The examiner MUST specifically consider the Veteran's April 2018 treatise evidence linking cardiovascular disease and PTSD.  Based on the lay and medical evidence of record (including the treatise and prior VA examinations), the examiner should provide detailed opinions responding to the following:

a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was incurred in or is otherwise related to his service?

b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was CAUSED by his service-connected acquired psychiatric disabilities?

c) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was AGGRAVATED by his service-connected acquired psychiatric disabilities? (Aggravation means the disability increased in severity beyond its natural progression.)  Here, the Board specifically notes that the August 2017 examiner's opinion stating there was insufficient evidence to determine if the Veteran's hypertension had worsened is NOT adequate.  The examiner should review the copious blood pressure measurements and treatment of record.  If this information is insufficient to determine whether this condition has been aggravated, a more detailed opinion explaining why is imperative.   

d) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction was incurred in or is otherwise related to his service?

e) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction was CAUSED by his service-connected acquired psychiatric disabilities OR, IF, the examiner has related hypertension to the Veteran's service or PTSD, by his hypertension?

f) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction was AGGRAVATED by his service-connected acquired psychiatric disabilities OR, IF, the examiner has related hypertension to the Veteran's service or PTSD, by his hypertension?  (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).  If an adequate opinion responsive to these directives cannot be provided without another actual examination, the Veteran should be scheduled for this additional evaluation, but this is left to the designee's discretion.

3.  Forward the case to the Director, Compensation and Pension, for extraschedular consideration of the TDIU claim.  The response to this must be associated with the claims file.

4.  Then, readjudicate the claims, with 38 C.F.R. § 4.16(b) applied to the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
                                                      A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


